Exhibit 99.1 Investor Presentation April 2011 NASDAQ: DCTH Concentrating the Power of Chemotherapy TM 2 Forward-looking Statements This presentation contains forward-looking statements, within the meaning of federal securities laws, related to future events and future financial performance which include statements about our expectations, beliefs, plans, objectives, intentions, goals, strategies, assumptions and other statements that are not historical facts.Forward- looking statements are subject to known and unknown risks and uncertainties and are based on potentially inaccurate assumptions, which could cause actual results to differ materially from expected results, performance or achievements expressed or implied by statements made herein. Our actual results could differ materially from those anticipated in forward-looking statements for many reasons, including; uncertainties relating to the time required to build inventory and establish commercial operations in Europe, adoption, use and resulting sales, if any, for the chemosaturation delivery system in the EEA, our ability to successfully commercialize the chemosaturation system and the potential of the chemosaturation system as a treatment for patients with cancer in the liver, acceptability of the Phase III clinical trial data by the FDA, our ability to address the issues raised in the Refusal to File letter received from the FDA and the timing of our re-submission of our NDA, re-submission and acceptance of the Company’s NDA by the FDA, approval of the Company’s NDA for the treatment of metastatic melanoma to the liver, adoption, use and resulting sales, if any, in the United States, approval of the current or future chemosaturation system for other indications or the same indication in other foreign markets, actions by the FDA or other foreign regulatory agencies, our ability to successfully enter into distribution and strategic partnership agreements in foreign markets and the corresponding revenue associated with such foreign markets, our ability to secure reimbursement for the chemosaturation system, progress of our research and development programs and future clinical trials, uncertainties regarding our ability to obtain financial and other resources for any research, development and commercialization activities, overall economic conditions and other factors described in the section entitled ‘‘Risk Factors’’ in our most recent Annual Report on Form 10-K and the Quarterly Reports on Form 10-Q that we file with the Securities and Exchange Commission. 3 Company Highlights §Focused on making established chemotherapeutic drugs work better in target organs §Chemosaturation delivers ultra-high dose chemotherapy to the liver §Successful Phase III trial results reported §Received CE Mark approval for Class III medical device on April 13, 2011 §Positioned to address potential $3.0 billion European labeled market opportunity §Expect to re-file 505(b)(2) NDA to FDA for orphan drug and delivery apparatus by end of 2011 §Potential $675 million US labeled market opportunity §Issued patents and orphan drug designations create competitive barriers §Deep and experienced management team Concentrating the Power of Chemotherapy 4 •Seeking initial indication for Melanoma liver mets in USA •CE Mark in EU for delivery of melphalan to the liver permits physician use on a broad range of liver cancers •Asia potentially requires long term clinical development pathway •Australia Niche opportunity (high melanoma incidence)– device approval following EU CE Mark •Significant potential label expansion opportunity Transparent Areas Represent Potential Additional Indications 13,505** *TPM Total Potential Market **TPM for initial U.S. labeled indication only Potential $3.75 Billion Labeled Market Opportunity* 5 Spectrum of Liver Cancer Treatments Existing Treatments Involve Significant Limitations Type of Treatment Advantages Disadvantages Systemic ü Non-invasive ü Repeatable - Systemic toxicities - Limited efficacy in liver Regional ( e.g. , IHP) ü Therapeutic effect ü Targeted - Invasive/limited repeatability - Multiple treatments are required Focal ü Isolated removal of tumor - 90% unresectable - Invasive and/or limited repeatability 6 Advantages of Chemosaturation §ISOLATION §Treats entire liver §SATURATION §Allows for ~ 100x effective dose escalation of drug agents at tumor site §FILTRATION §Controls systemic toxicities The Delcath Chemosaturation System Note:Image not to scale. Converts Traumatic Open Surgery to Minimally Invasive, Repeatable Procedure 7 Melphalan Dosing & Background §Well understood, dose dependant, tumor preferential, alkylating cytotoxic agent that demonstrates no hepatic toxicity §Manageable systemic toxicities associated with Neutropenia and Cytopenia §Drug dosing over 10x higher than FDA-approved dose via systemic IV chemotherapy §Dose delivered to tumor is approximately 100x higher than that of systemic IV chemotherapy A Promising Drug For Liver Cancer Therapy Type Dosing (mg/kg) Multiple Myeloma (label) Chemoembolization 2 Surgical Isolated Hepatic Perfusion (IHP) 0 Myeloablation 2.50 - Chemosaturation (PHP) 8 What Chemosaturation Offers Attractive Clinical and Economic Proposition For Patient and Providers Patients: § Significant improvement in disease control in the liver compared to standard of care in patients with unresectable hepatic melanoma mets § Manageable systemic toxicities § Time, so that primary cancers can continue to be treated Physicians: § Novel, targeted liver directed treatment to complement other cancer therapies § Repeatable, percutaneous procedure § Ability to treat the entire liver, including both visible and micro tumors § Ability to continue treating patients for extra-hepatic disease 9 Interventional Radiologist Current Patient Referral Path Patient Primary Care Medical Oncologist Offers systemic therapy to treat Cancer Surgical Oncologist Offers resection or other focal therapy to treat cancer in Liver Transferred for chemosaturation Diagnosis of Cancer Identification of liver involvement with no improvement from systemic therapy When liver disease is controlled, patients return to the Medical Oncologist for additional systemic therapy 10 Summary of Phase III Results §Primary endpoint exceeded §Secondary endpoints support results §OS cohort analysis favorable §Safety profile– expected and consistent with currently approved labeling for melphalan Trial Outcomes Favorable and Consistent with Special Protocol Assessment 11 Phase III Clinical Trial Design Randomized to CS 92 patients: ocular or cutaneous melanoma CS/Melphalan Best Alternative Care (BAC) Investigator and patient decision (any and all treatments) Treat every 4 weeks x 4 rounds (responders can receive up to 6 rounds) Cross-over Primary Trial Endpoint §Statistically significant difference in Hepatic Progression Free Survival (“hPFS”): p < 0.05 §Over 80% of Oncologic drugs approved by FDA between 2005– 2007 on endpoints other than overall survival Modeled hPFS for Trial Success: 7.73 months (CS) vs. 4 months (BAC) Secondary Trial Endpoints § Hepatic response and duration of hepatic response § Overall response and duration of overall response § Overall Survival– Diluted by Cross Over § SAP calls for analysis of various patient cohorts Fully Powered, 93 Patient, Randomized, Multi-Center NCI Led Study Pre-CS (Baseline) Post-CS (22+ Months) Hepatic Response– Metastatic Melanoma 12 ASCO 2010 Presentation of Phase 3 Clinical Trial Results §Trial results exceed primary endpoint expectations; p value 0.001 §Treatment arm shows 5x median hPFS compared to control arm §CS/PHP median hPFS of 245 days compared to 49 days for BAC §Hazard Ratio .301 §Patients failed prior therapies (radiation, chemo, immuno, image guided local) §90% Ocular, 10% Cutaneous– No difference in response §Overall PFS186 vs. 46 days for BAC §34% response rate for CS/PHP compared to 2% for BAC §52% stable disease for CS/PHP compared to 27% for BAC §86% overall clinical benefit (CR + PR + SD) Strong Clinical Trial Results 13 ASCO 2010 Presentation of Phase 3 Clinical Trial (cont.) §Majority of BAC patients crossed over and obtained similar response from treatment §Total 93 patient trial– 10 months median OS vs. 4 months expected 1 (due to cross over provision, most patients received PHP/CS treatment) §OS cohort analysis– all positive trends a)Median survival of 298 days for treatment arm compared to 124 in non-crossover BAC patients b)Median survival of 398 days for BAC Cross Over patients vs. 124 non-cross over BAC patients §OS Secondary endpoint– No difference in Kaplan-Meier curves(due to cross over treatment response) §Safety profile as expected - in line with current FDA approved labeling for IV administration of Melphalan and Phase I CS/PHP study results §Treatment related Deaths: 3/40 patients (7.5%) 3/116 procedures (2.6%) §Neutropenic Sepsis (n2) 5%, Hepatic Failure (n1) 2.5% (95% tumor burden) §Current approved labeling for Melphalan– 3% to 10% mortality rate. Encouraging Survival Data With Expected Safety Profile 1 Source: Unger et. al. Cancer 2001;91: 1148 14 Phase I/II NCI Trials– Neuroendocrine Neuroendocrine Tumor Trial Results (n23)* Promising Initial Response Rate in Attractive Market Pre-CS (Baseline) Post-CS #2 (+4 Months) Post-CS #1 (+6 Weeks) *Presentation at American Hepato-Pancreo-Biliary Association 2008 annual meeting Number (n) Carcinoid 3 Pancreatic Islet Cell 17 Not Evaluable (Toxicity, Incomplete Treatment) Orthotopic Liver Transplantation) 4 Progressive Disease 1 Minor Response / Stable Disease 3 Partial Response (30.0%–99.0% Tumor Reduction) 13 Complete Response (No Evidence of Disease) 2 Objective Tumor Response 15 Objective Tumor Response Rate 79% Duration (months) Median Hepatic PFS 39 Overall Survival After CS 40 15 Regulatory Status Europe: approved as a Class III medical device §ISO 13485 certification for manufacturing facility received February 17, 2011 §Received CE Mark approval as a Class III medical device April 13, 2011 §Melphalan already approved and available in 14 EU countries United States: goal is to resubmit by end of 2011 §Submitted 505(b)(2) NDA to FDA on December 22, 2010 §Refusal to file (RTF) letter received February 18, 2011 §Manufacturing plant inspection timing §Product and sterilization validation §Additional safety data §Additional statistical analysis clarification §Currently assembling the requested information §Current expectation is to resubmit NDA by end of 2011 Approved in Europe With U.S. Decision Expected in 2H 2012 16 Product Development Pipeline Robust Development Program Planned • Melanoma liver mets • Proprietary drug-melphalan & apparatus • All liver cancers– melphalan • Class III device • 3rd party melphalan • Additional drugs • Other organs • Broaden label • Other liver cancers– melphalan • Apparatus improvements Initial Opportunity Near Term (< 5 years) Intermediate Term (> 5 years) • Primary liver cancer (HCC) • Drug-melphalan & apparatus • Proprietary melphalan drug approval • Apparatus improvements • Additional drugs • Other organs • Broaden label • Other liver cancers– melphalan • Additional drugs • Other organs 17 • US– largest opportunity for Melanoma • China– largest opportunity for HCC • CRC– largest opportunity worldwide Market Opportunity* by Disease (patients) *TPM Total Potential Market 18 §CE Mark approval covers European Economic Area (EEA) §EEA includes 32 countries §14 countries currently have Melphalan for injection commercially available §Belgium (BE), Czech Republic (CZ), Germany (DE), Estonia (EE), Spain (ES), France (FR), Ireland (IE), Italy (IT), Lithuania (LT), Luxembourg (LU), Netherlands (NL), Sweden (SE), Slovakia (SK), United Kingdom (UK). §6 top countries (DE, UK, FR, IT, SP, NL) represent 85%- 90% of total potential market Large European Market Opportunity Concentrated in Six Countries EEA– Landscape 19 Germany (Direct) UK (Direct) France (Indirect) Italy (Indirect) Spain (Indirect) Netherlands (Direct) TotalPotential (patients) Potential Market ($ millions)1,2,3 Total Potential Market #Patients Ocular Melanoma 79 CRC HCC (Primary) NET TOTAL Europe is Potential $3.0 Billion Market Opportunity for Device Only 1.Assumes 2.5 treatments per patient 2.Assumes ASP of$12K (device only) 3. Assumes mix of direct sales and distributors Cutaneous Melanoma Market by Disease– EEA Device Only 20 Liver Metastasis Potential Market # Patients Potential Market # Procedures (Avg 2.5/patient) Potential Market ($MM) $20K ASP ** Ocular Melanoma Cutaneous Melanoma TOTAL MELANOMA (Initial Expected Label) CRC HCC (Primary) NET TOTAL OTHER (Potential Label Expansion) *TPM Total Potential Market ** Estimated ASP Market by Disease– USA 21 China (Drug) S. Korea (Drug) Japan (Device) Taiwan (Drug) Australia (Device) TotalPotential (patients) Potential Market 1,2,3,4 Total Potential Market #Patients HCC (Primary) CRC NET Ocular Melanoma 66 31 96 Cutaneous Melanoma 74 OTHER TOTAL 1.Assumes 2.5 treatments per patient 2.Assumes ASP of $9K 3.Assumes mix of systems with and without Delcath branded melphalan 4.Assumes sales by distributors Asia Represents Potential $8.2 Billion Market Opportunity Market by Disease– Australia/Asia Initial Target Markets (China, Japan, S. Korea, Taiwan, Australia) 22 Reimbursement Strategy Reimbursement is a Multi-Faceted Work in Progress Europe: §No centralized EEA reimbursement body §Nationalized healthcare systems in each geography dictate a country by country program §Existing codes likely used until permanent reimbursement established (e.g. Italy) §New technology codes available such as NUB in Germany §Other oncology therapies currently reimbursed, despite lacking randomized data §Have retained leading reimbursement experts §Focused on highlighting clinical value proposition and demonstrating cost effectiveness United States: §Have retained leading reimbursement experts §Seek chemosaturation specific codes: Physician: §While undergoing FDA review, apply for CPT Category III code §Convert the Category III code to Category I following FDA approval Hospital: §Apply for new ICD-9/10 procedure code to capture full procedure of hepatic isolation and chemosaturation §Request new DRG based on costs above those of existing DRGs and clinical dissimilarity to other hepatic procedures in current DRGs 23 Three-Pronged Business Strategy Commercialization §Establish direct sales force in Northern Europe and distribution partners in the Southern Europe with commercialization expected to begin in late 2011 §Gain additional regulatory approvals and expand commercialization §Goal: leverage CE Mark to gain additional country approvals in Australia, South America, and Asia §Re-file NDA by end of 2011 §Goal: receive FDA approval of NDA in 2012 and build out direct specialty sales force for U.S. Pursue Asian Strategic Alliances §Chi-Fu Trading Company Ltd. signed 2/9/2010 for Taiwan §Proprietary drug and delivery apparatus approval for HCC Establish U.S. and EU Pharma Alliances §Co-develop and fund additional indications for Delcath Chemosaturation System Combination of Direct Sales Model, Partnerships & Distributors 24 2011 European Commercialization §Initiate test market in 2011 for 3-6 months to validate assumptions and finalize model §Largest 6 countries accounting for 85%-90% of patients §8-10 direct sales territories initially to cover UK, Germany, Netherlands (Sales and Medical Science Liaisons) §Distributors in Spain, Italy, & France §5 Clinical Specialists to support site initiations and training §Establish European operations §Develop EEA Centers of Excellence and KOLs for training and support §Establish European website to facilitate patient education & awareness §Full commercialization in 2012 Direct Sales Model in Northern Europe & Distributors in Southern Europe 25 US Commercialization in 2012 §Initial focus on top 50 cancer centers and referring community hospitals §12 Sales & Medical Science Liaison territories ultimately expanding to as many as 60 territories as revenues ramp §5 Clinical Specialists initially to support site initiation and training §Utilize top centers from Phase III trial as Centers of Excellence for training and support Direct Sales Model in the United States Focused on Leading Cancer Centers 26 Intellectual Property Patent Protection §7 issued U.S. patents, 10 foreign patents issued and 4 pending §Primary device patent set to expire August 2016 §Post FDA approval up to 5 years of patent extension possible FDA Protection §Orphan Drug Designation granted for melphalan in the treatment of ocular melanoma, cutaneous melanoma and metastatic neuroendocrine tumors, as well as for doxorubicin in the treatment of HCC §Additional Orphan Drug applications to be filed for other drugs and indications, including HCC and CRC Multiple Levels of Protection 27 Significant Combination Product Approval and Commercialization Experience Deep and Experienced Management Team Executive Title Prior Affiliation(s) Years of Experience Eamonn Hobbs President and CEO AngioDynamics, E-Z-EM 30 David McDonald CFO AngioDynamics, RBC Capital Markets 2 8 Krishna Kandarpa, M.D., Ph.D. CMO and EVP, R&D Harvard, MIT, Cornell, UMass 3 7 Agustin Gago EVP, Global Sales & Marketing AngioDynamics, E-Z-EM 2 9 Peter Graham, J.D. EVP & General Counsel Bracco, E-Z-EM 1 6 John Purpura EVP, Regulatory Affairs & Quality Assurance E-Z-EM, Sanofi-Aventis 2 7 Bill Appling SVP Operations & Medical Device R&D AngioDynamics 25 Bernie Tyrrell SVP N. American Sales & Marketing Epicept, Otsuka, Astra Zeneca, Johnson &Johnson, Eli Lilly 33 Dan Johnston, Ph.D. VP, Pharma R&D Pfizer, Wyeth 10 28 Financials 29 Financial Summary Financial & Operating Overview §Follow On Offerings:Raised ~ $70 million since November 2009 §Burn Rate:Approximately $2.6 million per month §Cash:~ $39 million at March 31, 2010 §Debt:None §Shares Out:43.1 million (49.8 million fully diluted*) §Institutional Ownership:~ 23% at December 31, 2010 §Market Capitalization:~ $317 million as of March 31, 2011 §Avg. Daily Volume (3 mos)~ 1.1 million * As of March 31, 2011 fully diluted includes an additional 4.1 million options at $5.07, 2.5 million warrants at $3.51, and 50,790 unvested restricted shares. Capital Structure Strengthened Significantly in 2010 30 Company Highlights §Focused on making established chemotherapeutic drugs work better in target organs §Chemosaturation delivers ultra-high dose chemotherapy to the liver §Successful Phase III trial results reported §Received CE Mark approval for Class III medical device on April 13, 2011 §Positioned to address potential $3.0 billion European labeled market opportunity §Expect to re-file 505(b)(2) NDA to FDA for orphan drug and delivery apparatus by end of 2011 §Potential $675 million US labeled market opportunity §Issued patents and orphan drug designations create competitive barriers §Deep and experienced management team Concentrating the Power of Chemotherapy 31 Appendix I.– Delcath Sources for Market Estimates American Cancer Society. Cancer Facts & Figures 2010. Atlanta: American Cancer Society; 2010. Alexander, Richard H., David L. Bartlett, and Steven K. Libutti. "Current Status of Isolated Hepatic Perfusion With or Without Tumor Necrosis Factor for the Treatment of Unresectable Cancers Confined to the Liver." The Oncologist 5 (2000): 416-24. Blake, Simon P., Karen Weisinger, Michael B. Atkins, and Vassilios Raptopoulos. "Liver Metastases from Melanoma: Detection with Multiphasic Contrast Enhanced CT." Radiology 213 (1999): 92-96. Print Ferlay J, Shin HR, Bray F, Forman D, Mathers C and Parkin DM.
